Case 2:20-cv-03292-VAP-RAO Document 14 Filed 06/08/20 Page 1 of 1 Page ID #:158
                                                                            JS-6


                                UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
                                   CIVIL MINUTES – GENERAL

  Case No. 2:20-cv-03292-VAP-RAOx                                Date June 8, 2020
  Title Gianna Davalos et al v. FCA US LLC et al.



  Present: The Honorable        VIRGINIA A. PHILLIPS, CHIEF UNITED STATES DISTRICT JUDGE


                CHRISTINE CHUNG                                      Not Reported
                 Deputy Clerk                                       Court Reporter


    Attorney(s) Present for Plaintiff(s):               Attorney(s) Present for Defendant(s):
                 None Present                                        None Present


  Proceedings:       MINUTE ORDER (IN CHAMBERS) GRANTING PLAINTIFFS’ MOTION TO
                     REMAND (IN CHAMBERS) [DKT. 13]


        Before the Court is Plaintiffs Gianna Davalos and Daniel Atilano’s (“Plaintiffs”)
 Motion to Remand, filed May 8, 2020. (“Motion,” Dkt. 13). The motion was set for
 hearing on June 15, 2020. Defendant’s opposition should have been filed by May 26,
 2020. L.R. 7-9. To date, Plaintiffs have not opposed the motion. The Court finds the
 matter suitable for decision without a hearing pursuant to Local Rule 7-15, and the June
 15, 2020 hearing date is therefore vacated.

          Local Rule 7-12 states that “failure to file any required document, or the failure to
 file it within the deadline, may be deemed consent to the granting or denial of the
 motion.” Kristensen v. Expansion Capital Grp., LLC, No. 2:16-cv-00982-JFW-JEMx,
 2016 WL 10988570, at *1 (C.D. Cal. July 19, 2016) (holding failure to oppose a motion
 to dismiss was grounds for dismissal with prejudice pursuant to Local Rule 7-12).
 Accordingly, the Court deems Defendant’s failure to file an opposition as consent to the
 granting of Plaintiffs’ motion. The Court therefore GRANTS the Motion to Remand and
 REMANDS the case to the Superior Court for the County of Los Angeles.


        IT IS SO ORDERED.




  Page 1 of 1                        CIVIL MINUTES – GENERAL          Initials of Deputy Clerk cch
